Citation Nr: 1402533	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A review of the Virtual VA paperless claims processing system includes the record of a February 2013 call from the Veteran notifying VA that he is now receiving benefits from the Social Security Administration (SSA), and an appellate brief.  Other documents on Virtual VA are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the Veteran's claims.

In February 2013, the Veteran informed VA that he began receiving SSA benefits in January 2013.  Upon his May 2009 VA examination, the Veteran told the examiner he was unemployed, and that he was trying to get SSA benefits because he could not find work.  Although the Veteran stated he could not find work because of his age and back pain, the May 2009 examiner opined that the Veteran was unlikely to be able to be gainfully employed because of his psychiatric issues.  As such, on remand the RO or AMC should obtain the Veteran's SSA records.

Further, the Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  Here, TDIU was raised in the Veteran's May 2009 VA examination, as well as by his representative in the November 2013 appellate brief.  On remand, the Veteran should be provided VCAA notice as to his claim for entitlement to a TDIU rating, and the appropriate development of that claim should be completed. 

Additionally, the June 2009 rating decision and the May 2010 statement of the case indicate that the Veteran's VA treatment records dated from February 2008 through May 2009 were evidence of record.  The Board does not find these VA treatment records associated with the claims file, or on the Virtual VA or VBMS systems.  On remand, the RO or AMC should obtain all relevant VA treatment records.

Finally, the Board finds a new VA examination is necessary to address the current severity of the Veteran's service-connected PTSD, as well as the issue of TDIU.  Although the May 2009 examiner opined the Veteran was unlikely to be gainfully employed because of his psychiatric issues, the examiner did not distinguish the impact of the Veteran's service-connected PTSD versus the impact of his nonservice-connected bipolar disorder on his unemployability.  Further, the Veteran's receipt of SSA benefits beginning January 2013 indicates the state of the Veteran's disability may have changed since the May 2009 VA examination.  On remand, the RO or AMC should afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should complete all required notification and development actions with respect to the issue of entitlement to a TDIU rating.  Any obtained statements and/or records should be associated with the claims file.

2. The RO or AMC should undertake appropriate development to obtain all of the Veteran's records from SSA.  All obtained records should be associated with the claims file.

3. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include VA treatment records from February 2008 through May 2009, and any recent VA treatment.  All obtained records should be associated with the claims file.

4. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected PTSD, as well as whether the Veteran is unemployable due to his PTSD.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the claims folder, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to respond to the following inquiries:

a) The examiner should ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a global assessment of functioning score, with an explanation of the significance of the score assigned.

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder(s) found to be present.

b) The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work, to include whether it is sufficient by itself to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The RO or AMC should also undertake any other development it determines is warranted.

6. After the above development has been completed, adjudicate the claims.  If any of the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


